DETAILED ACTION

The Amendment filed by Applicant on 06/13/2022 is entered.

Claim 9 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/13/2022 have been fully considered and they are found persuasive.

The objection of claim 9 because of informalities is withdrawn. 

The rejection of claims 1 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claims 1-8 and 10-11 under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2017/0044364 A1 (hereinafter “Lee”) in view of Hoerold et al., U.S Patent No. 9,534,109 B2 (hereinafter “Hoerold”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-8 and 10-11 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Lee and Hoerold. Lee teaches a thermoplastic resin composition, a method of preparing said thermoplastic resin composition and a molded article prepared from said thermoplastic resin composition. See Lee, Abstract. Lee further teaches 1 to 40 parts by wt. first/second rubber-modified aromatic vinyl graft copolymer; 0.1 to 20 parts by wt. of an aromatic vinyl copolymer resin; and 0.1 to 40 parts by wt. of a phosphorus flame retardant. See Lee, Abstract; [0008], [0009]. Lee further teaches monomer co-polymerizable with vinyl aromatic monomer with vinyl cyanide. See Lee, [0041], [0050]. Hoerold, teaches in analogous art a thermoplastic copolymer or a blend of thermoplastic copolymers and a flame-retardant stabilizing agent comprising a zinc oxide, a zinc phosphate and a zinc phosphate-coated zinc oxide. See Hoerold, [0001], [0030] & [0110]. Hoerold further teaches said zinc oxide is dispersed in phosphoric acid of 10 wt. % at 60-80 C so as to prepare a zinc oxide coated with a zinc phosphate of 5 -50 wt. %. See Hoerold, [0030]. The present invention differs from Lee and Hoerold in that the present invention requires: (B) zinc oxide is not the same as  (D) surface-coated zinc oxide and antibacterial activity against Staphylococcus aureus & Escherichia coli.

Although Hoerold does not disclose all the characteristics and properties of the zinc oxide, zinc phosphate and surface coated zinc oxide disclosed in the present claims, based on the substantially identical compositions, the Examiner has a reasonable basis to believe that the properties (e.g., average particle size, BET specific surface area, ratios)  claimed in the present invention is inherent in the zinc oxide, zinc phosphate and surface coated zinc oxide disclosed by Hoerold.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Lee and Hoerold to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh